Title: To Thomas Jefferson from Caesar Augustus Rodney, 12 August 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dr. Sir,
                            Wilmington Aug. 12. 1807.
                        
                        I enclose you a draught of a cavern lately discovered in Virginia. It was sent to me by Dr. William Boys of
                                Staunton with a request that I would present it to you. Dr. Boys
                            graduated with me. He was formerly of Penna. where the family all remain except himself. They were all whigs, but Dr. Boys
                            married a Miss St. Clair of Staunton Virginia, whose father was a
                            tory & who has for some time governed his son in law, but I hope my old class-mate has regained his former path. He
                            writes to me that Staunton furnishes three volunteer companies. Virginia seems to set a worthy example to her younger
                            sisters.
                        Mr. McCrae has just written to me that the Counsel for the United States will not proceed with the trial of
                            Burr until all the material witnesses arrive. This is perfectly correct.
                        A friend from Richmond has suggested the propriety of a proclamation for the apprehension of Dayton, as he has not surrendered himself & is not to be found.
                        I see in a paper of to day (the Baltimore Evening Post) new orders for the Capture of vessels bound from one
                            port to another, to which Britain is not allowed to trade, by France & her allies. They are dated the 22d. of May. 
                  Yours
                            Very Sincerly & affecy.
                        
                            C. A. Rodney
                            
                        
                    